Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. Applicant’s election of Group II in the reply filed on November 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                               Status of the Application
2. Claims 7-9 are considered for examination. Claim 5 is withdrawn from further consideration as being dawn to nonelected group. Claims 1-4, 6 and 10 were canceled.
                                                          Priority 
3. This application filed on May 02, 2020 is a 37a of PCT/KR2020/004946 filed on April 10, 2020 which claims foreign priority to KR10-2020-000024728 filed on February 28, 2020.
4.    The disclosure is objected to because of the following informalities: 
         (i)  The abstract of the disclosure is objected to because the abstract discloses comparing and advantages of the invention over the conventional methods.  Correction is required.  See MPEP § 608.01(b).
        (ii) The use of the term (fluorophore dyes such as CY3, CY5, CY5.5, Bodipy, Alexa 488), which is a trade name or a mark used in commerce, has been noted in this application (see at least page 23, line 10-21, page 27, line 25-28, page 28, line 1-7, page 33, line 25-26). The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
In the specification Trademarks are not followed by generic names.
         (iii)  The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. The specification on page 46, line 2-3 contains sequences comprising more than 10 nucleotides. However, the sequences are not identified by the SEQ ID Nos. 
             (iv) it is noted that the sequence of SEQ ID NO: 5 and 6 are same and identical. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. 
     Here, the new limitation of ‘phonotypes of ApoE gene’ in the claims 7-9 represents a new matter. The specification has support for genotypes of ApoE gene (para 0033, 0038), however, the specification lacks descriptive support for phenotypes of ApoE gene as claimed.  Since no basis has been found in the specification to support the new claim limitation, the claims are rejected as incorporating new matter. 
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 2011/0151467) in view of Marotti et al. (Nucleic Acids Research, Vol. 17(4), page 1778, 1989) and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
Usui et al. teach a method of claim 7, for detecting different phenotypes of ApoE gene comprising:
obtaining a target gene comprising ApoE gene from a biological sample;
preparing a primer set and a single stranded nucleic acid (probe) containing ribonucleotide and mixing the target nucleic acid and a cleavage reagent; and amplifying the target and measuring the amount of a single nucleic fragment comprising SNP sites (0025-0026, 0013-0018, 0068-0072).
With reference to claims 8-9, Usui et al. teach that the target nucleic acid is an RNA or DNA and the cleavage reagent comprises RNase H (para 0013-0014).
However, Usui et al. did not teach the primer and single nucleic acid sequences of SEQ ID NO: 1-6.
Marotti et al. teach a method for detecting ApoE gene expression in a sample wherein Marotti et al. teach a nucleic acid sequence encoding ApoE gene that comprises the primer and single strand sequence (probe) of SEQ ID NO: 1-6 as claimed (page 1778, sequence of ApoE comprising sequences of SEQ ID NO: 1-6, see the following highlighted and underlined sequence portions corresponding to SEQ ID NO: 1-2; the sequence of SEQ ID NO: 3-4; the sequence of SEQ ID NO: 5-6).

    PNG
    media_image1.png
    555
    592
    media_image1.png
    Greyscale

Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1780, col. 2, paragraph 1).
         It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Usui et al. with
the known sequence of ApoE gene as taught by Marotti et al. and a step of generating or designing primers/probe from a known sequence as taught by Lowe et al. to achieve the claimed primer and probe sequences. The ordinary artisan would have motivated to combine the method as taught by Usui et al. with the known sequence to generate primers and probes as claimed to develop an improved method for detecting ApoE gene variation. The ordinary artisan would have a reasonable expectation of success that the combination would result in said claimed primer pair and probe because the sequence of ApoE gene is known as taught by Marotti et al. and generating primers or primer pairs/ probe from a known sequence as taught by Lowe et al. would generate primers or primer pair/probe to amplify and detect the target nucleic acid of ApoE, wherein Lowe et al. explicitly taught that all primers designed from known sequences would result in predicted size of amplification products specified by the primers (see page 1780, col, 2, paragraph 1) which is considered obvious over the cited prior art. Further, selection of specific oligonucleotides (primers/probe) for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Usui et al., Marotti et al. and Lowe et al. and such a modification of the method is considered obvious over the cited prior art. 
                                                       Conclusion
          No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637